1
                                                             JS-6
2
3
4
5
6
7                      UNITED STATES DISTRICT COURT
8                     CENTRAL DISTRICT OF CALIFORNIA
9
     ACF 2006 CORP,                  )
10                                   ) Case No.: CV 18-9654-DMG (JCx)
                        Plaintiff,   )
11                                   )
              v.                     ) JUDGMENT
12                                   )
                                     )
13   LISA MAKI,                      )
                                     )
14                                   )
                                     )
15                                   )
                        Defendant.   )
16                                   )
                                     )
17
18
19
20
21
22
23
24
25
26
27
28



                                     -1-
1          On May 13, 2019, the Court granted in part and denied in part Plaintiff ACF 2006
2    Corp’s motion for summary judgment.
3          IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
4    favor of Plaintiff ACF 2006 Corp (“Plaintiff”) and against Defendant Lisa Maki
5    (“Defendant”) on all of Plaintiff’s causes of action, except insofar as Plaintiff sought an
6    order requiring Defendant to provide an accounting of the “Collateral,” as that term is
7    defined in the Amended and Restated Master Loan and Security Agreement found in
8    Plaintiff’s Exhibit B to its motion for summary judgment (“Loan Agreement”). [Doc. # 27-
9    2.]
10         IT IS FURTHER ORDERED that Defendant shall pay Plaintiff the amount of
11   $1,043,349.58, which is comprised of principal, interest, administration fees, and
12   origination fees incurred through May 13, 2019. Defendant shall also pay post-judgment
13   interest incurred until the date of final payment at the rate of 24% per annum, pursuant to
14   the Loan Agreement.
15         IT IS FURTHER ORDERED that Defendant shall assemble the Collateral (as that
16   term is defined in the Loan Agreement) and permit Plaintiff to take possession thereof at a
17   place that is reasonably convenient to both parties within one month of the date of this
18   Judgment or at a time agreed upon by the parties.
19
20   IT IS SO ORDERED.
21
22   DATED: May 13, 2019
23
                                                                 DOLLY M. GEE
24                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28



                                                 -2-
